Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  March 5, 2021                                                                                   Bridget M. McCormack,
                                                                                                               Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                         David F. Viviano
  162260                                                                                             Richard H. Bernstein
                                                                                                     Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh
                                                                                                      Elizabeth M. Welch,
  IN THE MATTER OF                                                                                                  Justices


  TRACY E. GREEN, JUDGE                                            SC: 162260
  3rd CIRCUIT COURT                                                JTC Formal Complaint 103

  BEFORE THE JUDICIAL TENURE COMMISSION
  ____________________________________________/

        On order of the Court, the request by the Judicial Tenure Commission for the
  appointment of a Master is considered, and the Honorable Betty R. Widgeon is hereby
  appointed Master to hear Formal Complaint No. 103.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 March 5, 2021

                                                                             Clerk